

116 HR 8018 IH: District of Columbia Special Elections Home Rule Act
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8018IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the District of Columbia Home Rule Act to permit the District of Columbia to establish the timing of special elections for local office in the District of Columbia.1.Short titleThis Act may be cited as the District of Columbia Special Elections Home Rule Act.2.Timing of special elections for local office in District of Columbia(a)Council(1)ChairThe first sentence of section 401(b)(3) of the District of Columbia Home Rule Act (sec. 1–204.01(b)(3), D.C. Official Code) is amended to read as follows: To fill a vacancy in the Office of Chairman, the Board of Elections shall hold a special election in the District in accordance with such procedures, including procedures establishing the time of the election, as may be established by law of the District of Columbia..(2)Members elected from wardsThe first sentence of section 401(d)(1) of such Act (sec. 1–204.01(d)(1), D.C. Official Code) is amended to read as follows: In the event of a vacancy in the Council of a member elected from a ward, the Board of Elections shall hold a special election in the District in accordance with such procedures, including procedures establishing the time of the election, as may be established by law of the District of Columbia..(3)Members elected at-largeThe second sentence of section 401(d)(2) of such Act (sec. 1–204.01(d)(2)) is amended by striking and such special election and all that follows and inserting the following: and such special election shall be held in accordance with such procedures, including procedures establishing the time of the election, as may be established by law of the District of Columbia..(b)MayorThe first sentence of section 421(c)(2) of such Act (sec. 1–204.21(c)(2), D.C. Official Code) is amended to read as follows: To fill a vacancy in the Office of Mayor, the Board of Elections shall hold a special election in the District in accordance with such procedures, including procedures establishing the time of the election, as may be established by law of the District of Columbia..(c)Attorney GeneralThe first sentence of section 435(b)(1) of such Act (sec. 1–204.35(b)(1), D.C. Official Code) is amended by striking the Board of Elections and all that follows and inserting the following: the Board of Elections shall hold a special election in the District in accordance with such procedures, including procedures establishing the time of the election, as may be established by law of the District of Columbia..3.Effective dateThe amendments made by this Act shall apply with respect to vacancies occurring after the expiration of the one-year period which begins on the date of the enactment of this Act.